Citation Nr: 0624310	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  00-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from December 1973 to 
March 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In August 2004, the 
Board remanded this case to the RO for further development.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
satisfactorily associate PTSD or another acquired psychiatric 
disorder to the veteran's military service on any basis.

2.  There is competent evidence of a residual scar of the 
left flank and the palm of the right hand that cannot be 
satisfactorily dissociated from the veteran's military 
service.

3. There is no competent evidence to associate scars of the 
dorsum or palm of the left hand or the dorsum of the right 
hand to the veteran's military service on any basis.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).  

2.  Scars of the left flank and the palm of the right hand 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  


3.  Scars of the dorsum and palm of the left and the dorsum 
of the right hand were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's current claim to 
establish entitlement to service connection.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The September 2004 RO letter issued pursuant to the August 
2004 Board remand informed him of the provisions of the VCAA 
and he was advised to identify any evidence in support of his 
claims that had not been obtained.  It emphasized relevant 
evidence and invited the veteran to provide any evidence or 
information he had pertaining to the claims.  The RO issued a 
letter in July 2005 that supplemented the previous VCAA 
specific letter information on the evidence needed to 
substantiate the claims.  The correspondence mentioned above 
advised him of the evidence he needed to submit.  The VCAA-
directed letters informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication of the claims and as a 
result the timing of the notice does not comply with the 
express requirements of the law as interpreted in Pelegrini.  
As explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  The comprehensive VCAA 
notice was issued pursuant to a Board remand and it was 
issued before the VA considered the claim again on the merits 
in January 2006.  Thus, any timing deficiency in not 
providing comprehensive notice earlier was cured by 
subsequent action in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in September 2004 had a specific reference on page 2 
and the more recent VCAA letter in July 2005 had a similar 
specific reference on page 1 that invited him to submit any 
evidence he possessed that pertained to his claims, and to 
advise VA if there was any evidence or information he thought 
would support his claims.  The Board finds the statements 
fairly represented the content of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination is harmless error.  The record 
shows the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Furthermore, 
the RO has another opportunity to provide additional 
information regarding the effective date and initial rating 
elements for compensation when it implements the Board's 
decision in this appeal regarding scars of the left flank and 
the palm of the right hand.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and private treatment reports.  The veteran 
also received VA medical examinations that addressed all 
appeal issues.  Furthermore, the RO made a conscientious 
effort to obtain records of medical treatment which the 
veteran had identified.  However, the variously providers 
contacted did not locate any treatment records.  The Board 

noted that although the record in May 2003 indicated the 
veteran had initiated a claim with the Social Security 
Administration disability program, there was no information 
that he had been awarded this benefit in subsequent VA 
records through 2005 or contemporaneous correspondence.  
Thus, the Board finds the development is adequate when read 
in its entirety, and it satisfied the directive in the remand 
order and the obligations established in the VCAA.  The duty 
to assist having been satisfied, the Board will turn to a 
discussion of the issues on the merits.


Analysis

Service connection may be established on a "direct" basis 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304 (pertaining to requirements for "direct" 
service connection).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain disease such as a psychosis may be presumed to have 
in incurred in or aggravated by service if manifest to the 
required degree during the applicable period.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The credibility and weight to be attached to evidence is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

Although a preservice hospital report in 1973 noted the 
veteran "apparently has been very nervous all of his life" 
and that his mother stated he had been "quite nervous over a 
period of many years" there was no psychiatric diagnosis in 
the report.  According to the report, she had considered the 
advisability of psychiatric therapy for the veteran.  He did 
receive Mellaril when he was released from the hospital.  The 
report noted the "major factor of his illness" was 
discussed with him and it was recommended that he see the 
Comprehensive Care Center.  

Service medical records show a normal psychiatric status on 
the August 1973 examination for enlistment and there was no 
history of nervous trouble of any sort.  He also stated he 
was not using any medication currently.  The veteran was 
found to have a normal psychiatric status on an examination 
in March 1976 and there was no history of nervous trouble of 
any sort.    

A report from a family therapist and pastoral counselor 
submitted with his VA application in 1999 recounts the 
abusive childhood and family issues surrounding his periods 
of unauthorized absence including that he "suspected that 
his stepfather was involved with his wife".  It appeared to 
the clinician that a high level of anxiety motivated his 
behavior and that his emotional reactivity to this family 
conflict seemed to have prompted the unauthorized absences in 
the military.  In an April 1995 letter in connection with the 
discharge upgrade proceeding, his attorney opined that it was 
highly probable the veteran was suffering from "traumatic 
stress or a personality/character disorder" but no 
assessment was made or counseling given in the Marine Corps.  
The record contained an April 1995 statement from veteran's 
brother recalling the veteran learned of his parent's divorce 
after he completed basic training and the stepfather's 
encounter with the veteran's former spouse. 

The veteran wrote in his substantive appeal in April 2000, 
that he was assaulted in service in "1973/74" and had a 
nervous condition because of that.  His October 2001 letter 
recalled his belief that an affair between his wife and 
stepfather began in 1972 and that he learned of it in1973 and 
that many requests to the military chaplain for help were 
ignored.  

The VA examiner in February 2002 noted the history of 
familial abuse from both mother and stepfather, and the 
veteran's difficulty with his 15 year old wife when he was 
17.  The examiner noted contradictions in the veteran's story 
regarding the stepfather's sexual abuse, the time line of 
when he learned of it and his military service, and the time 
between events and when he claimed they triggered the 


unauthorized absences.  The examiner stated the veteran had 
PTSD traits that did not appear service related and that a 
traumatic childhood would contribute to them.  The Axis I 
diagnoses were alcohol abuse and dependence, alcohol induced 
mood disorder, PTSD traits (non-service connected), history 
of adjustment disorder with depressed mood, and suicidal 
gestures.  The examiner explained the basis for his 
conclusions in the discrepancy in the veteran's history.  The 
veteran did not relate any personal assault history to the 
examiner when describing stressors.

VA clinical records variously dated from 1997 through 2005 
show in August 2001 the veteran being assessed with anxiety 
related to separation from his wife and divorce proceedings.  
Private clinical records for this period report in September 
1999 that the veteran stated he suffered from PTSD related to 
a "military stint."  There was an assessment of anxiety and 
depression reported in March 2000.  VA records in April 2002 
relate symptoms of depression and anxiety to family problems 
with his spouse of 18 years.  The Axis I diagnoses were 
alcohol abuse and partner relational problems.  Anxiety is 
noted in various clinical reports thereafter, without 
additional comment.  In May 2005, the assessment was chronic 
depression/anxiety related to multiple family and social 
stressors.  According to the record, he related a long and 
involved story of family discord, violence and substance 
abuse issues with multiple family members that have led to 
progressively worsening dysfunction between him, his wife, 
and sons.  

The VA examiner in October 2005 also reviewed the record.  
The examiner noted from the report of hospitalization in 1973 
before military service that Mellaril was often prescribed 
for anxiety.  The examiner also noted at the time the veteran 
was recommended to a community mental health center and it 
could be assumed his mental health was the "major factor" 
in his presenting illness.  The examiner found that the 
veteran endorsed traumatic stressors prior to military 
service and related events from military service as well.  
The Axis I diagnoses were PTSD, alcohol abuse, partner 
relational problem, and parent-child problem.  The examiner 
stated that the veteran's personality traits or relational 
problem was not related to military service, and it was not 
likely as not the alcohol abuse was attributed to military 
service.  The examiner felt the experiences in military 
service rather than causing PTSD may have exacerbated the 
symptoms.  The examiner stated the veteran had no objective 
display of distress when he reviewed childhood, military or 
post-military events, and that at most he had mild PTSD.  

The Board will point out that to establish service connection 
for PTSD the three elements necessary are: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  On this 
critical element, the Board notes that the record includes 
the diagnosis of PTSD, which is essential for VA compensation 
purposes.  

The Board observes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  To rebut the presumption of 
sound condition under section 1111 for conditions not noted 
at entrance to service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  If a preexisting 
disorder is noted upon entry into service, service connection 
may be granted based on aggravation during service of that 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In such 
a case, a presumption of aggravation arises where there is an 
increase of disability during service unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)).  

The recently summarized long and involved story of family 
discord and violence with multiple family members is 
reflected in the record elsewhere than the VA examinations, 
most notably in the information compiled to achieve a 
recharacterization of the veteran's military discharge based 
on mitigating factors.  This included collateral source 
information of the veteran's physical and mental abuse while 
at home before he entered the military service.  The VA 
medical opinions read fairly in context conclude he had a 
preexisting PTSD and no other psychiatric disorder linked to 
military service is mentioned in either examination.  See, 
e.g., Lee v. Brown, 10 Vet. App. 336, 339 (1997).  Thus there 
is no basis to consider any psychiatric disorder other than 
PTSD for service connection in view of the record.  

History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In this case there is no medical 
evidence of a psychiatric disorder on the enlistment 
examination, given the examiner's normal psychiatric clinical 
evaluation and the medical history of no history of nervous 
trouble, a history undebatably contradicted in the record.  
However, the presumption of sound condition does apply in 
this case because the presumption of soundness at entrance to 
service "attaches where there has been an induction 
examination in which the later complained-of disability was 
not detected."  Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991); Crowe, 7 Vet. App. at 245; Verdon v. Brown, 8 Vet. 
App. 529, 535 (1996).  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993) (holding that the burden of proof was on the 
government to rebut the presumption of sound condition and 
stating that the burden of proof is a formidable one), and 
Miller v. West, 11 Vet. App. 345, 348 (1998).  However, the 
VA examiners interpreted the record developed during military 
service and thereafter as not establishing the onset of PTSD 
during military service.  Furthermore, since the veteran 
recently recanted his previously claimed personal assault as 
a basis for linking PTSD to military service, there is no 
reason to discuss the elements in section 3.304(f)(3).  
Neither VA examiner discussed personal assault in the 
diagnostic formulation since the veteran did not relate this 
on either occasion.  See e.g. Bradford v. Nicholson, No 03-
1204 (U.S. Vet. App. July 20, 2006).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.  Thus, where the presumption of 
sound condition is rebutted, the veteran is not entitled to 
service-connected benefits because it has been shown that he 
was not sound at entrance and therefore that his disability 
pre-existed service.  His claim for service connection is 
based on aggravation rather than service incurrence with 
regard to PTSD.  

The Board has considered all the evidence including the 
absence of evidence of such a disease in service and the 
amount of time that elapsed after service before such a 
disease was shown.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by military service); 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness). 

There is evidence of a lack of aggravation as the record 
establishes there was no increase in disability during 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991) 
("increase" in disability during service does not include 
temporary or intermittent flare-ups of a preexisting 
condition and such are not considered inservice aggravation).  
Although the veteran has related his belief that he had PTSD 
related to his military service, the record clearly does not 
show that as it contains a clinical evaluation and a 
psychiatric evaluation that did not report the PTSD diagnosis 
or any psychiatric diagnosis.  Lay assertions are not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu, supra.

In summary, the Board finds there is not an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, so as to warrant 
the application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The evidence does 
not support the claim either from the standpoint of 
aggravation of a preexisting disorder on inception of a 
psychiatric disability and it is not in relative equipoise.  
At best the evidence, in particular the two VA opinions, 
viewed liberally would support no more than a temporary or 
intermittent flare-up during military service of a 
preexisting contention coinciding with the family related 
stressors.  Thus, the fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Turning to the issue of service connection for various scars, 
the Board has reviewed the record mindful of the obligation 
to liberally apply the applicable law and regulations but at 
the same time to protect the interest of the government.  The 
obvious credibility issues in the record have not been 
overlooked, and the VA examiners have noted contradictions in 
the veteran's presentation, in particular as it relates to 
the incidents that he claims resulted in multiple superficial 
scars.  

The service medical records show no scars were noted on the 
August 1973 examination for enlistment.  A clinical record 
entry in July 1974 refers to sutures, and a clean looking 
wound.  It was noted he also had right side and arm pain for 
several days, "not caused by assault".  The impression was 
undetermined abdominal wound and wound of the right hand with 
sutures in both areas, laceration "LLQ" and right hand.  
The medical examination in March 1976 noted a tattoo of the 
left arm and a vaccination scar, and there was no pertinent 
medical history.

A VA record referred to his hospital admission in January 
1978 for a laceration of the right hand, without any other 
contemporaneous record on file regard this admission.  A 
private medical report noted a history of right hand plastic 
surgery in 1970.  In a March 2000 statement, the veteran 
recalled being attacked with a knife when he was assaulted 
returning to his base one night.  In an October 2001 
statement he related regarding the claimed scars that he 
became self destructive and cut himself repeatedly.  He 
related to the VA examiner in February 2002 that he lacerated 
his wrist on several occasions after learning of the sexual 
abuse of his spouse by his stepfather and at the time his 
wife divorced him.  He recalled in February 2003 that the 
stomach laceration in service resulted when he cut himself in 
a depressed state.  He recalled cutting the top of his left 
hand on several occasions while home on leave and being 
treated at a hospital.  In a November 2004 statement he 
recalled that after learning of the abuse of his spouse and 
his spouse initiating divorce proceedings he sliced his 
stomach on the left side, the palms of both hands and left 
side of his ankle with a razor blade and that he was treated 
with sutures.  He stated that he made up the assault story.  

A VA clinical record in November 2004 noting a recent right 
hand injury had a history of ligament repair in the right 
hand many years ago, again without further elaboration.  The 
VA examiner in 2005 reviewed the record and noted the veteran 
recalled that in 1978 he self inflicted a wound of the right 
hand, cutting a tendon, and seeking treatment for it at the 
VA.  The examiner identified three scars on the dorsum of the 
right hand, a scar on the right palm, a scar on the left 
flank, a scar on the left hand dorsum and three scars on the 
palmar left hand.  The impression was multiple self inflicted 
scars without objective significant residual problems.  The 
veteran stated that during and after service he cut himself 
with razor blades and glass.  He recalled that after service 
he cut his arm and hands with glass from a broken window.  A 
VA psychiatric examiner noted the veteran's history of self 
inflicted wounds were not reported in service medical 
records, and in particular in reports related to the 
correction of military records.  

Taking the record on its face, there is an unequivocal report 
of a sutured laceration of the left lower quadrant of the 
abdomen and the right hand with the latter not located in 
terms of the hand surface affected.  However, the currently 
located scars on the left flank and right palm would coincide 
with the veteran's recollection that he lacerated the right 
palm and the abdomen.  There is no reason to question whether 
these are residuals of injury incurred in line of duty in 
view of the record.  As to the right hand dorsum laceration, 
this clearly occurred after military service according to the 
record and there is no basis to grant service connection.  
Regarding the scars of the left hand dorsum and palm, there 
is no record of such injury during military service and it is 
noteworthy that such injury was not recalled as evidence to 
mitigate the veteran's punitive discharge as it would be 
relevant to his state of mind at the time.  Thus, the 
evidence preponderates against the claim to this extent as 
there is not an approximate balance of the evidence for and 
against the claim.  The credibility and weight to be attached 
to evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board considered 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant in determining credibility which 
allowed for the favorable decision with regard to the scar of 
the left flank and the scar of the right palm.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999).  




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD is denied.

Entitlement to service connection for scars of the left hand 
dorsum and palm, and the right hand dorsum is denied. 

Entitlement to service connection for a scar of the left 
flank and a scar of the palm of the right hand is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


